Citation Nr: 0111296	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318(b)(1) (West 
1991 & Supp. 2000).  

3.  Basic eligibility to receive Death Pension (DP) benefits.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran, who served 
in the United States Armed Forces in the Far East (USAFFE) 
and/or had recognized guerrilla service during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

During the course of this appeal, the appellant has 
repeatedly inquired of the RO concerning the outcome of her 
claim for VA burial benefits.  This claim was denied by the 
RO, and the appellant was informed of the reasons and bases 
for that denial by letter dated December 14, 1998.  The 
current record does not reflect a timely notice of 
disagreement with the RO determination on that issue.  

In November 2000, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  This law redefines the obligations of VA with 
respect to the duty to assist claimants and includes an 
enhanced duty to notify claimants as to the information and 
evidence necessary to substantiate a claim.  In view of the 
determination below that the appellant's claim for DP 
benefits is legally insufficient, VCAA has no significance 
relative to this issue.  


FINDINGS OF FACT

1.  The deceased veteran served in the USAFFE and/or had 
recognized guerrilla service from September 1941 to January 
1942, and from July 1944 to February 1946.  

2.  The service department has not certified any additional 
countable service by the veteran, nor has the appellant 
submitted acceptable documentary proof of such additional 
service.  

3.  The service department has further certified, and the 
Board confirmed during the veteran's lifetime, that he was 
not a prisoner of war (POW) while serving in the USAFFE 
and/or recognized guerrillas.  


CONCLUSION OF LAW

Basic eligibility to receive DP benefits is not established.  
38 U.S.C.A. §§ 101(2), 107(a), 1541 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.8, 3.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service department has certified that the deceased 
veteran had service in the Philippine Commonwealth Army 
(Philippine Army or PA) as a member of the USAFFE from 
September 1941 to January 1942, with recognized guerrilla 
service from July 1944 to February 1946, followed by about 
seven more days of regular PA service in February 1946.  The 
service department also certified that the veteran was not a 
POW while serving in the USAFFE and/or the recognized 
guerrillas, and the foregoing was set forth by the Board in a 
prior decision in April 1997.  

Furthermore, according to the service department, the veteran 
was engaged in civilian pursuits from January to October 
1942, and from October 1942 through June 1944 his alleged 
guerrilla service was unsupported by any objective evidence, 
such as unit rosters, etc.  It was during this period of 
unverified or non-countable service that he later alleged 
that he had been a POW of the Japanese.  

Finally, the appellant has not submitted acceptable 
documentary evidence of any countable service in the U.S. 
Armed Forces beyond that certified by the service department.  
See 38 C.F.R. § 3.203.  In the absence of such evidence, the 
service department's certification of service is binding upon 
the Board.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Congress of the United States has provided by statute 
that the veteran's service in the USAFFE and/or in the 
recognized guerrillas does not count for the purpose of 
establishing the eligibility of himself or his dependents and 
survivors for either pension or DP benefits under Chapter 15, 
Title 38, United States Code.  38 U.S.C.A. § 107(a).  This 
service qualifies the appellant to claim DIC benefits under 
Chapter 13 of Title 38, but not DP benefits under Chapter 15.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the 
appeal on the issue of basic eligibility to receive DP 
benefits is denied.  


ORDER

The appeal of the claim seeking DP benefits is denied.  


REMAND

According to the certificate of death, the veteran died at 
home at the age of 82 from the effects of a brain hemorrhage 
caused by a cerebrovascular accident (CVA or stroke) due to 
hypertension.  No other direct or contributory cause of death 
is listed on the death certificate.  The veteran was not 
attended by a physician at the time of his death, and an 
autopsy was not performed; thus, there are no terminal 
medical records to seek.  The death certificate therefore 
constitutes virtually the only item of credible medical 
evidence concerning the cause of the veteran's death.  

In December 1998, the appellant submitted to the RO the names 
of three physicians whom she stated might have medical 
evidence relative to the cause of the veteran's death.  
However, she indicated that all three had treated the veteran 
for pulmonary tuberculosis (PTB), a condition apparently 
unrelated to the veteran's reported death from a CVA.  

A "MEDICAL CERTIFICATE" from one of the aforementioned 
doctors dated in July 1997 confirmed that his outpatient 
treatment of the veteran from November 1978 up to that time 
had been for medical conditions unrelated to his death.  The 
appellant later stated that another of the three physicians 
she had named "died in an car crash accident a long time 
ago," and that the third had emigrated to the United States 
10 years earlier and she had no address for him (see 
appellant's letters to RO, dated February 7 & 20, 1999), so 
that their medical records were unavailable.  

A longitudinal review of the evidence of record discloses 
that, in June 1992, A.L. Villanueva, M.D., reported that he 
had treated the veteran from February 2 to November 5, 1947, 
for multiple disabilities, including "cardiac distress;" 
and that he was then treating him for, among other 
conditions, hypertension.  The RO has never attempted to 
obtain copies of Dr. Villanueva's medical records, which may 
be directly relevant to the claim seeking service connection 
for the cause of the veteran's death.  A remand for this 
purpose is therefore unavoidable.  

In addition, the appellant had initiated an appeal from the 
July 1999 rating action denying accrued benefits based on 
claims pending at the time of the veteran's death for several 
disabilities unrelated to the reported cause of his death.  A 
statement of the case concerning these matters was issued to 
the appellant in August 2000, but the claims file was 
transferred to the Board before the time limit for filing a 
substantive appeal expired.  Since it is directly relevant to 
the claim seeking DIC benefits under 38 U.S.C.A. § 1318(b)(1) 
whether or not the July 1999 rating action denying accrued 
benefits for these disabilities was unappealed or not, 
clarification of this matter must be obtained.  If a timely 
appeal was perfected on the issue of accrued benefits, which 
is inextricably intertwined with the § 1318 claim, all such 
matters should be returned to the Board at the same time.  

Finally, during the course of this appeal, 38 U.S.C. 
§ 1318(b)(1) was amended by section 501 of Public Law 106-
117, effective November 30, 1999.  It does not appear to the 
Board that either version of that statute was significantly 
more liberal than the other, but (since the appeal is being 
remanded for other reasons) the RO will have to make a 
definitive determination on this question on remand and then 
utilize the more liberal version in adjudicating the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Accordingly, for the reasons set forth above, the remaining 
issues on appeal are remanded for the following further 
action:  

1.  The RO should attempt to obtain 
copies of Dr. Villanueva's actual 
contemporaneous medical treatment records 
(not another medical statement) 
pertaining to his treatment of the 
veteran from February 1947 up until his 
death in February 1998, especially those 
records pertaining to medical care for 
hypertension or a cardiac disability.  If 
obtained, these medical records should be 
added to the claims folder.  

2.  The RO should also determine whether 
or not the appellant perfected an appeal 
to the Board on the issue of her 
entitlement to accrued benefits.  This 
information should also be incorporated 
into the claims file.  

3. The RO should next review the claims 
file and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance, including 
Federal Regulations, that is subsequently 
provided.  

4.  The RO should then readjudicate the 
claims seeking DIC benefits based on a 
service-connected death or pursuant to 
38 U.S.C.A. § 1318(b)(1).  With respect 
to the latter, the RO's attention is 
directed to the holdings of the U.S. 
Court of Appeals for Veterans Claims in 
Marso v. West, 13 Vet. App. 260 at 264-68 
(1999); and Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

If the benefits sought on appeal are not granted, the 
appellant should be furnished a supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further consideration.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  

The appellant need take no further action unless she is so 
informed, but she may furnish additional evidence and/or 
argument on the matters in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  




		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



